CHRISTIAN, Judge.
The indictment under which appellant was tried charged the offense of burglary of a private residence and contained averments showing that appellant had been previously convicted of several offenses of like character. Because of repetition of offenses, the penalty assessed was imprisonment in the penitentiary for life.
The testimony adduced by the State was, in substance, as follows: At 4 a. m., May 22, 1934, appellant entered the private residence of D. C. Lawrence. Mr. Lawrence had gone to his bakery which was nearby. His wife, who was asleep in the residence, was aroused when appellant entered. He opened the door to her room very slowly and turned on the flashlight he was carrying. She asked him what he wanted and he replied that he was looking for someone. She then called to her husband, and as appellant left the house, Mr. Lawrence apprehended him. He found in appellant’s possession a flashlight, pocket-knife, pass key and fifteen cents in money. Appellant had theretofore been convicted on several occasions of the offense of burglary.
Appellant did not testify in his own behalf. He introduced a physician who testified that appellant’s vision was poor.
No bills of exception are brought forward.
The evidence is deemed sufficient to support the judgment of conviction.
The judgment and sentence recite that appellant is condemned to confinement in the penitentiary for not less than five years nor more than life. They are reformed in order that it may be shown that appellant is condemned to confinment in the penitentiary for life.
As reformed, the judgment is affirmed.

Judgment reformed and affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.